Citation Nr: 1516339	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-18 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating (or evaluation) in excess of 20 percent for L4-L5, L5-S1 spondylosis, foraminal stenosis, and bilateral sacroiliac degenerative joint disease (lumbar spine disability).

2.  Entitlement to an increased rating (or evaluation) in excess of 20 percent for right lower extremity radiculopathy.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Laughlin, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1967 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  A claim for increased rating for the lumbar spine disability and right lower extremity radiculopathy was received in May 2011.  The October 2011 rating decision denied an increased rating in excess of 20 percent for the lumbar spine disability and granted an increased rating of 20 percent for the right lower extremity radiculopathy effective May 3, 2011, the date the VA Medical Center (VAMC) records show an increase is warranted.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  
 
In September 2014, the Board remanded the issues on appeal in order to schedule the Veteran for a Board hearing.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In February 2015, the Veteran presented testimony relevant to the appeal at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  
 
In April 2014, the Veteran filed a claim for TDIU.  In an August 2014 rating decision, the RO denied entitlement to TDIU.  In Rice v. Shinseki, 22 Vet App. 447 (2009), the Court stated that TDIU is not a separate claim, but is part and parcel of any claim for increased or initial evaluation; however, notwithstanding this general statement, the Court recognized that a veteran could file a claim for TDIU without having a pending rating claim.

The August 2014 rating decision has not become final, and the claim for TDIU is still now before the Board as a part of the Veteran's appeal for increased disability ratings for the service-connected lumbar spine disability and right lower extremity radiculopathy.  Accordingly, the issue of entitlement to a TDIU has been added to the present appeal.

The August 2014 rating decision included a number of issues that are not currently on appeal: entitlement to an evaluation greater than 30 percent for hearing loss; entitlement to an evaluation greater than 30 percent for urticaria (claimed as a wool condition); entitlement to an evaluation greater than 10 percent for bunionectomy of the first metatarsal of the right foot with degenerative arthritis; entitlement to an evaluation greater than 10 percent for gastroesophageal reflux disease and gastritis; and entitlement to an evaluation greater than 10 percent for right hip bursitis.  The RO included these issues on the August 2014 rating decision on the basis that, in appeals involving entitlement to individual unemployability, if a veteran files a Notice of Disagreement on the denial of entitlement to TDIU, and the veteran subsequently claims that a service-connected disability not on appeal causes unemployability, and the rating decision fails to increase the evaluation to the schedular maximum, that disability will also be considered in appellate status.  The Board notes that, at the time of the August 2014 rating decision, there was neither a previous rating decision nor Notice of Disagreement for the TDIU claim; therefore, these issues are not appropriately before the Board.  Furthermore, during the February 2015 Board video conference hearing, the representative stated that the Veteran did not wish to appeal these issues.


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's lumbar spine disability did not manifest incapacitating episodes of IVDS.  

2.  For the entire rating period on appeal, the lumbar spine disability has been manifested by forward flexion of the thoracolumbar spine from 30 degrees to 60 degrees, with pain, stiffness, weakness, spasm, and flare-ups that functionally limit flexion to less than 30 degrees.

3.  The right lower extremity radiculopathy is moderately severe. 

4.  The Veteran's service-connected disabilities do not preclude him from securing or following substantial gainful employment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period on appeal, the criteria for a disability rating of 40 percent, but no higher, for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2014). 

2.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period on appeal, the criteria for a disability rating of 40 percent, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2014). 

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In this case, the Veteran is challenging the disability rating assigned for the lumbar spine disability and right lower extremity radiculopathy.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a May 2011 notice letter sent prior to the initial denial of the increased rating claims, the RO advised the Veteran that he may submit evidence showing that the disability had increased in severity, and described the types of information and evidence that he should submit in support of the claims.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claims.  The RO further explained how VA determines the disability rating and the effective date.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied.  

As noted above, the Veteran testified at a February 2015 Board video conference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 
38 C.F.R. § 3.103(c)(2) (2014) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above the regulation: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran presented evidence about the lumbar spine disability and right lower extremity radiculopathy symptoms, limitations, and problems he experienced. 

In this case, during the Board video conference hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal.  As the Veteran presented evidence of symptoms and limitations due to the lumbar spine disability and right lower extremity radiculopathy, and there is additionally medical evidence reflecting the severity of the lumbar spine disability and right lower extremity radiculopathy, there is no overlooked, missing, or outstanding evidence that might substantiate the claim.  The Veterans Law Judge also elicited testimony as to the Veteran's employment status.  For these reasons, no duty to suggest the submission of overlooked or missing evidence arose.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has either identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claims based on the current record.

Regarding VA's duty to assist in claims development, the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  In consideration of the foregoing, the Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).   

The Veteran underwent June 2011, April 2013, and June 2014 VA examinations in connection with the claims for an increased disability rating in excess of 20 percent for a lumbar spine disability and an increased disability rating in excess of 20 percent for right lower extremity radiculopathy.  The examination reports include all relevant findings needed to fairly decide the appeal.  The VA examiners took a thorough and accurate history of the lumbar spine disability and right lower extremity radiculopathy from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The VA examiners considered the Veteran's subjective complaints as related to current lumbar spine disability and right lower extremity radiculopathy and their effects on his daily life, and performed a thorough examination.  The VA examiners also reviewed the claims file.  There is neither allegation nor indication of a material change in condition of the lumbar spine disability or right lower extremity radiculopathy since the last VA medical examination.  In consideration of the foregoing, the Board finds that the severity of symptoms and functional impairment associated with the lumbar spine disability and right lower extremity radiculopathy are adequately reflected in the current evidence of record; therefore, further medical examination is not warranted.  
  
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.



Disability Rating Legal Criteria

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

Analysis of Increased Rating for a Lumbar Spine Disability

For the entire rating period, the lumbar spine disability has been rated at 20 percent under the criteria found at 38 C.F.R. § 4.71a, DC 5242 under the General Formula for Diseases and Injuries of the Spine for flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees.  The Veteran contends that a rating in excess of 20 percent is warranted for the entire rating period.  The Veteran contends that, with consideration of flare-ups, the limitation of motion more closely approximates forward flexion of the thoracolumbar spine 30 degrees or less.

After review of the lay and medical evidence of record, the Board finds that the evidence shows that, with additional limitations of motion and function during flare-ups, the lumbar spine disability more nearly approximates less than 30 degrees in flexion to meet the criteria for a 40 percent rating under DC 5242 for the entire rating period.  For the entire rating period on appeal, the lumbar spine disability has been manifested by forward flexion of the thoracolumbar spine from 30 degrees to 60 degrees, with pain, stiffness, weakness, spasm, and flare-ups that functionally limit flexion to less than 30 degrees.

Private treatment records dated in February 2011 note forward flexion of the lumbar spine to 35 degrees.  The June 2011 VA examination report notes forward flexion to 55 degrees, with moderate difficulty and severe pain, and that after repetitive-use testing forward flexion was to 40 degrees, with moderate to severe pain.  The June 2011 VA examination report also notes the Veteran reported that flare-ups occur with cold weather and cause moderate to severe functional impairment.  The Veteran is competent to report symptoms of flare-ups and pains related to the lumbar spine disability because such symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The June 2011 VA examiner wrote that he could not opine on the degree of limitation of motion the Veteran would experience during flare-ups, because to do so would be speculation.  Private treatment records dated in January 2012 note forward flexion to 30 degrees.  The April 2013 VA examination report notes flexion to 60 degrees, with pain at 60 degrees, with no change after repetition, and no reported flare-ups.  

The June 2014 VA examination report notes forward flexion to 50 degrees, with pain at 40 degrees, and that after repetitive-use testing forward flexion was to 45 degrees but does not note if and when pain began.  The June 2014 VA examination report also notes that the Veteran reported that he has flare-ups which manifest as increased pain, decreased range of motion, difficulty with prolonged weight bearing, difficulty with prolonged sitting (stiffness), limp, and decreased mobility with flare-ups.  The June 2014 VA examiner stated that, because the Veteran was not experiencing a flare-up at the time of the examination, he was unable to opine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that forward flexion ranging from 30 degrees to 60 degrees over the rating period, without evidence of the degree of decreased range of motion during flare-ups, more closely approximates forward flexion of the thoracolumbar spine 30 degrees or less, consistent with a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.   

Throughout the rating period, the lumbar spine disability did not manifest symptoms or impairment more nearly approximating a schedular rating in excess of 40 percent, including unfavorable ankylosis of the entire thoracolumbar spine.  The range of motion measurements detailed above demonstrate that ankylosis was not present (i.e., the entire thoracolumbar spine was not fixed in flexion or extension) for the entire rating period.  VAMC and private treatment records do not show ankylosis of the spine, and neither the Veteran nor the representative contends that the Veteran has ever had ankylosis of the spine.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that an increased rating of 40 percent is warranted for the entire rating period on appeal.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Because the evidence shows no compensable manifestation of intervertebral disc syndrome (IVDS) for the entire rating period, the Board finds that the lumbar spine disability is appropriately rated under the General Formula for Diseases and Injuries of the Spine, rather than rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  See June 2014, April 2013, and June 2011 examination reports (noting that the Veteran denied any incapacitation).

Analysis of Increased Rating for Right Lower Extremity Radiculopathy

For the entire rating period, the right lower extremity radiculopathy has been rated at 20 percent under the criteria found at 38 C.F.R. § 4.124a, DC 8520 for incomplete paralysis of the sciatic nerve.  DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis. Disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a. 

After review of the lay and medical evidence of record, the Board finds the evidence shows that the disability picture associated with the right lower extremity radiculopathy more closely approximates the criteria for a 40 percent rating under DC 8520 for the entire rating period.  The right lower extremity radiculopathy symptomatology and impairment approximates moderate severity.  

The June 2011 VA examination report characterizes the radicular symptoms affecting the right lower extremity as severe.  The April 2013 VA examination report notes that the Veteran has radiculopathy involving the sciatic nerve and there is no muscle atrophy.  The April 2013 VA examiner indicated the right lower extremity radiculopathy symptoms of moderate constant pain, mild paresthesias and/or dysesthesias, and mild numbness, with no intermittent pain.  The June 2014 VA examiner evaluated right knee reflex as 1+ (hypoactive), and recorded decreased sensation to the right lower leg/ankle and right foot/toes.  The June 2014 examiner indicated the right lower extremity radiculopathy symptoms of moderate constant pain, severe intermittent pain, moderate paresthesias and/or dysesthesias, and mild numbness.  VAMC treatment records dated from June 2007 to July 2014 show the Veteran consistently complained of severe right lower extremity pain, numbness, and tingling.

After a review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence, including the above neurological findings, represent a disability picture that more closely approximates moderately severe manifestation of radiculopathy.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 40 percent rating is warranted for the entire initial rating is warranted for the entire rating period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The Board finds that the above findings do not more closely approximate a rating of 60 percent for severe (with marked muscular atrophy) incomplete paralysis.  The April 2013 VA examination report specifically notes there is no muscle atrophy and the record is otherwise absent of evidence of muscle atrophy.  Notwithstanding the one June 2011 VA examination report characterization of the radicular symptoms affecting the right lower extremity as severe, the more specifically reported symptoms and clinical findings on the June 2011 VA examination and on various other occasions the Veteran was examined during the appeal do not show marked muscular atrophy this is indicative of severe incomplete paralysis.  For these reasons, the Board finds that a rating in excess of 40 percent is not warranted for any period.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Referral Analysis

The Board has considered whether the increased rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board finds that all the symptomatology and impairment caused by the lumbar spine disability and the right lower extremity radiculopathy are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.

The schedular rating criteria for spine disabilities (General Rating Formula for Diseases and Injuries of the Spine) specifically provide for disability ratings based on the severity of the spine disability and contemplate limited range of motion (both forward flexion and combined ranges of motion); the presence of muscle spasm, guarding, or localized tenderness (i.e., pain) and whether or not such symptoms result in abnormal gait or abnormal spinal contour; the presence of vertebral body fracture with loss of 50 percent or more of the height; and the presence of ankylosis.  Range of motion findings include consideration of DeLuca factors such as pain, weakness, flare-ups, and fatigability, which are incorporated as part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In this case, the Veteran's symptoms of painful limitation of motion, stiffness, weakness, spasm, and flare-ups were considered when awarding the 40 percent schedular rating for the lumbar spine disability under DC 5242 for the entire rating period.  These symptoms are part of, similar to, and approximate, the symptoms of limited range of motion (i.e., stiffness), which include limitations of motion due to DeLuca factors such as pain on movement, weakened movement, and fatigability.  As discussed above, painful limitation of motion with flare-ups is specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are part of the schedular rating criteria).  These symptoms and functional impairment were considered when awarding the 40 percent schedular rating under DC 5242.  Therefore, the symptoms and/or manifestations and functional impairment related to the lumbar spine disability are fully contemplated and adequately compensated by the 40 percent schedular rating under DC 5242 for the entire rating period.

The schedular rating criteria, including DCs 8515, 8615, 8715, and 8520, 8620, and 8720 specifically provide for disability ratings based the severity of neuritis, neuralgia, or incomplete paralysis in the sciatic nerve.  For the entire rating period, the manifestations of the right lower extremity radiculopathy (i.e., severe pain, moderate paresthesias and/or dysesthesias, mild numbness, hypoactive right knee reflex, and decreased sensation, with no muscle atrophy) approximate moderately severe neuritis, neuralgia, or incomplete paralysis of the sciatic nerve for the entire rating period.  These symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating 

criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); therefore, the symptoms and/or manifestations and functional impairment related to the Veteran's radiculopathy of the right lower extremity are fully contemplated and adequately compensated by the 40 percent schedular rating under DC 8520.  For these reasons, the Board finds that the schedular criteria are adequate to rate the right lower extremity radiculopathy, and referral for consideration of extraschedular rating is not necessary.

Consideration of TDIU

The Veteran has asserted that it is difficult to perform his job duties as a custodian due to his service-connected disabilities.  The most recent evidence of record (i.e., the February 2015 Board videoconference hearing) indicates that the Veteran is currently employed full-time as a custodian.  Although the Veteran has testified that he has not been able to meet the employer's expectations and that he could be terminated, he is not currently unemployed.  Although the regulations permit the grant of entitlement to TIDU where employment is marginal, the Board finds that employment is not marginal in this case, and the Veteran has not asserted that the employment is marginal or sheltered.  See 38 C.F.R. § 4.16(a).  The Veteran has not alleged that his income is below the poverty threshold, so the Board will not find marginal employment on that basis.  

The Veteran testified that the employer granted him accommodations by allowing him to use a modified trash receptacle and by limiting the tasks he is assigned.  The Board may determine marginal employment "on a facts found basis" when a veteran is employed in "a protected environment such as a family business or sheltered workshop."  See 38 C.F.R. § 4.16(a).  The Board finds that the accommodations identified by the Veteran do not render the full-time employment to be marginal as that term is used in the governing regulations.  Rather, the Veteran is currently employed as a custodian, and the weight of the evidence is against finding that he is 

incapable of performing the physical and mental tasks required for this full-time employment.  Because the Veteran is employed full time, and the employment is not marginal, the Board finds that the evidence does not meet the criteria for entitlement to TDIU for any period. 


ORDER

An increased rating for the lumbar spine disability of 40 percent, but no higher, for the entire rating period on appeal, is granted.

An increased rating for the right lower extremity radiculopathy of 40 percent, but no higher, for the entire rating period on appeal, is granted.

A TDIU is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


